Title: To James Madison from Joseph Allen Smith, 17 July 1808
From: Smith, Joseph Allen
To: Madison, James



Dear Sir
Philadelphia July 17. 1808.

I hope you will have the goodness to excuse the liberty I take in Sending you the enclosed letters.  I arrived in this City too late to put them in the bag, & they may yet reach Washington in time to be conveyed by the packet, which is about to sail.  I avail myself also with pleasure, of this opportunity of recalling myself to the recollection of Mrs. Madison & yourself, & of renewing to you my Sentiments of Gratitude for the attentions I received from you while at Washington.  I have the honour to be with the greatest respect yr obligd. Hmle. St.

J. Allen Smith.

